Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The RCE filed 03/15/2021 requesting entry of Applicant's submission filed on the same date which has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on RCE filed 03/15/2021 requesting entry of the filed on the same date wherein claims 1-20 are amended, no claims are canceled, leaving claims 1-20 pending of which claims 1, 10 and 19 are recited in independent form.
Response to Arguments


Applicant's arguments submitted with the Amendment of 03/15/2021 (Filed with the RCE) state “Applicant has amended claims 1-20 and submits that those claims remain allowable” the Examiner respectfully disagrees. The Applicant has filed and RCE on 03/15/2021 significantly broadening the scope of claims 1-20 as is evident from the extensive Amendments filed therewith. The scope of every claim in the application is altered. The Applicants broadening of the claims has necessitated the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20200120570 to Youn et al (hereinafter d1) in view of United States Patent Application Publication US-20180279397 to Faccin et al (hereinafter d2).
Regarding claim 1, as to the limitation “A first network node, the first network node comprising: a processor, the processor configured to:” d1 teaches techniques embodied as a system (see d1 Figs. 33-34) including a network node (see d1 Fig. 33) including at least a processor (see d1 Fig. 33 element 3311) which executes a method stored in memory to control the device to carry out functionality of the method (see d1 para. 0964-0965);
as to the limitation “receive a session management (SM) information from a second network node, wherein the SM information indicates an available area for session information” 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of SM information indicating an available area for session information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including improved communications between access points and stations in a wireless network (see d2 para. 0006-0007) as is suggested by d2.  D2 and d1 are in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, as both techniques were known and used in the same field of endeavor as of the effective filing date, to yield a predictable result of improved communications between access points and stations in a wireless network with no undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Regarding claim 2, as to the limitation “The first network node of claim 1, wherein the available area for session information is one or more of a user plane function (UPF) node serving area, a WTRU tracking area, or a radio access network (RAN) cell coverage area” d1 in view of d2 disclose area of availability including at least one of plane function (UPF) node serving area, a WTRU tracking area, or a radio access network (RAN) cell coverage area (see d2 para. 0084, 0111, 0119, 0145).
Regarding claim 5, as to the limitation “the first network node of claim 1, further comprising storing a session identification and a node serving area” d1 in view of d2 disclose storing a session identification and a node serving area (see d2 para. 0143).

Regarding claim 7, as to the limitation “The first network node of claim 1, wherein the processor is further configured to send a location for the WTRU to the second network node” d1 in view of d2 discloses sending a location for the WTRU to the second network node (see d2 para. 0130).
Regarding claim 8, as to the limitation “The first network node of claim 1, wherein the first network node is an access control and mobility management function (AMF) node and the second network node is a session management function (SMF) node” d1 in view of d2 disclose AMF (see d2 Fig. 15A para. 0121-0125) and SMF (see d2 Fig. 16A para. 0125-0126).
Regarding claim 9, as to the limitation “The first network node of claim 1, further comprising receiving an acknowledgement (ACK) message from the access network for the SM information” d1 in view of d2 disclose receiving an acknowledgement (ACK) message from the access network for the SM information (see d2 para. 0079, 0142, 0144-0145, 0147).
Regarding claim 10, as to the limitation “method for a network triggered service request, the method comprising:” d1 teaches techniques embodied as a system (see d1 Figs. 33-34) including a network node (see d1 Fig. 33) including at least a processor (see d1 Fig. 33 element 3311) which executes a method to carry out functionality of the device (see d1 para. 0964-0965);
as to the limitation “receiving, at a first network node, a session management (SM) information from a second network node, wherein the SM information includes an available 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of SM information indicating an available area for session information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including improved communications between access points and stations in a wireless network (see d2 para. 0006-0007) as is suggested by d2.  D2 and d1 are in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, as both techniques were known and used in the same field of endeavor as of the effective filing date, to yield a predictable result of improved communications between access points and stations in a wireless network with no undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Regarding claim 11, as to the limitation “The method of claim 10, wherein the available area for session information is one or more of a user plane function (UPF) node serving area, a WTRU tracking area, or a radio access network (RAN) cell coverage area” d1 in view of d2 disclose area of availability including at least one of plane function (UPF) node serving area, a WTRU tracking area, or a radio access network (RAN) cell coverage area (see d2 para. 0084, 0111, 0119, 0145).

Regarding claim 15, as to the limitation “The method of claim 10, wherein the session information comprises an N2 information, and wherein the SM information comprises N2 SM information” d1 in view of d2 disclose n2 SM information (see d2 para. 0142).
Regarding claim 16, as to the limitation “The method of claim 10, wherein the processor is further configured to send a location for the WTRU to the second network node” d1 in view of d2 discloses sending a location for the WTRU to the second network node (see d2 para. 0130).
Regarding claim 17, as to the limitation “The method of claim 10, wherein the first network node is an access control and mobility management function (AMF) node and the second network node is a session management function (SMF) node” d1 in view of d2 disclose AMF (see d2 Fig. 15A para. 0121-0125) and SMF (see d2 Fig. 16A para. 0125-0126).
Regarding claim 18, as to the limitation “The method of claim 10, further comprising receiving an acknowledgement (ACK) message from the access network for the SM information” d1 in view of d2 disclose receiving an acknowledgement (ACK) message from the access network for the SM information (see d2 para. 0079, 0142, 0144-0145, 0147).
Regarding claim 19, as to the limitation “A first network node, the first network node comprising: a processor configured to:” d1 teaches techniques embodied as a system (see d1 Figs. 33-34) including a network node (see d1 Fig. 33) including at least a processor (see d1 Fig. 
as to the limitation “receive a session management (SM) information from a second network node, wherein the SM information indicates an available area for session information” d1 discloses reception of SM information from a second network node (see d1 para. 0520). D1 does not appear to explicitly disclose “wherein the SM information indicates an available area for session information”, attention is directed to d2 which in the same field of endeavor of wireless communication discloses an SM information message including an area of availability (i.e. available area for session information) (see d2 para. 0148-0152).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of SM information indicating an available area for session information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including improved communications between access points and stations in a wireless network (see d2 para. 0006-0007) as is suggested by d2.  D2 and d1 are in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, as both techniques were known and used in the same field of endeavor as of the effective filing date, to yield a predictable result of improved communications between access points and stations in a wireless network with no undue experimentation and without changing the function thereof. It is also noted that many of the 
As to the limitation “receive a service request from a wireless transmit/receive unit (WTRU); determine a location of the WTRU send the SM information to a radio access network (RAN) associated with the location of the WTRU indicating that the WTRU is in the available area, and request an updated SM information from the second node when the location of the WTRU indicates that the WTRU is outside the available area” d1 in view of d2 discloses a service request send from a wireless device (WTRU) (see d2 Fig. 14 para. 0105); sending a request for updated SM information from the second network node when it is determined that the service request indicates that the WTRU is outside of the available area for the session information; update the SM information with the updated SM information received from the second network node (see d2 Fig .15 para. 0121); updating the SM information with the updated SM information received from the second network node (see d2 Fig. 16 para. 0125) and sending the SM information to an access network associated with the WTRU (see d2 para. 0155).

Allowable Subject Matter
Claims 3, 4, 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.














 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170311290 A1 to Adjakple; Pascal M. et al. discloses System information can include a basic set of system information and additional system information. A UE can receive the basic set of system information and then later request or receive the additional system information. Messages can use tags which can be used to look up locally stored system information. If a tag does not correspond to any locally stored system information, the system information and an associated tag can then be requested. Messages can be indicative of a cluster identity associated with cells. When the UE goes into a new cell, the cluster identity can be checked to see if system information from a prior call can be reused.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643